           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

MICHAEL SKEEN                                               PLAINTIFF

v.                       No. 4:18-cv-394-DPM

PINNACLE HOTEL GROUP, INC.; and
MCCAIN LODGING DOWNTOWN LLC                             DEFENDANTS


                             JUDGMENT
     The amended complaint is dismissed with prejudice. The Court
retains jurisdiction until 9 August 2019 to enforce the settlement.




                                       D.P. Marshall Jr.
                                       United States District Judge
